DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s communication filed on 3/23/2018, 8/19/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohno (US 2013/0292723).
With respect to claim 10,  Ohno’723 teach a n AlInGaN alloy based superluminescent diode, comprising a gallium nitride bulk substrate” 1”; a lower cladding layer with n-type electrical conductivity”2”; a lower light-guiding layer with n-type” electrical conductivity”3”; a light emitting layer”4”; an electron blocking layer with p-type electrical conductivity; an upper light-guiding layer”5”; 
Ohno clearly teach AlGaInN alloy based diode,;  wherein the gallium nitride bulk substrate has a spatially varying surface misorientation, increasing from a back light guide window” 14,  towards a front light guide window, in a direction perpendicular to a crystallographic plane M in range of 0° to 10°, where the misorientation change is continuous and linear, approximately linear, or nonlinear in relation to a light guide axis.( See Fig 1A for waveguide structure, which h is same as light guide window).  

With respect to claim 14, the superluminescent diode, wherein a front light guide window is covered with a dielectric layer of silicon oxide ”13” having a reflectivity coefficient lower than 5%.(fig.1)

With respect to claim 15, Ohno teach the superluminescent diode, wherein a back light guide window “12” is covered with a dielectric layer” having a reflectivity coefficient higher than 80%.

With respect to claim 16, Ohno teach the superluminescent diode, wherein the subcontract layer is doped with acceptors above a concentration of 1020 cm'3.(see par 0064)..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (2013/0292723).
With respect to claims 11, Ohno does not particularly teach   superluminescent diode, wherein the substrate misorientation, expressed by an angle 9 in relation to a direction parallel to a crystallographic plane C and perpendicular to the crystallographic plane M, has an approximately linear character satisfying claimed  the relation. 
With respect to claim 12, Ohno does not teach an superluminescent diode wherein the substrate misorientation, expressed by an angle 9 in relation to a direction parallel to a crystallographic plane C and perpendicular to the crystallographic plane M, has a non-linear character satisfying claimed the relation.
With respect to claim 13, Ohno does not teach  the superluminescent diode, wherein the substrate misorientation, expressed by an angle theta  in relation to the direction parallel to a crystallographic plane C and perpendicular to the crystallographic plane M, has a non-linear character satisfying claimed relation the relation. 
 With respect to claim 11-13, the choice of choosing parameters like misorintaion angles, overall choice of choosing  shape and siz 2144.04,IV,A,Be of light guide window as a design choice  to satisfy the claimed relation(See MPEP

Claims 10 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mclaurin et al (US 9,020,003)
With respect to claim 10, Mclaurin  teach an AlInGaN alloy based superluminescent diode, comprising: a gallium nitride bulk substrate; a lower cladding layer with n-type electrical conductivity; a lower light-guiding layer with n-type electrical conductivity; a light emitting layer; an electron blocking layer with p-  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach forming an Light emitting devices formed of III-V materials..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816